Citation Nr: 1218383	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  03-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America (VVA)


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967, with prior service in U.S. Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied the Veteran's request to reopen his previously denied claim of entitlement to service connection for PTSD.

In November 2005, the Veteran presented testimony relevant to his appeal before Veterans Law Judge (VLJ) Barry Bohan at a hearing held at the local RO.  A transcript of the hearing is associated with the record.  

In June 2006, the Board found the Veteran's PTSD claim to be reopened based on the submission of new and material evidence and remanded the issue for further evidentiary development.  

In December 2009, the Board broadened the Veteran's PTSD claim to consider whether service connection may be awarded for any acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and denied the claim on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2010, the Court granted a Joint Motion for Remand (JMR) ordering that the Board's December 2009 decision that denied the Veteran's claim for service connection of an acquired psychiatric disorder, to include PTSD, be vacated and remanded for readjudication.

In January 2011, the Board remanded the claim to provide the Veteran with notice regarding his broadened claim of service connection for an acquired psychiatric disorder, to include PTSD, pursuant to the JMR.  The Board also ordered that the Veteran be scheduled for another Travel Board hearing pursuant to his request in response to receiving notice that VLJ Bohan had retired from the Board.   

The Veteran presented testimony relevant to his appeal before the undersigned at a September 2011 hearing held at the local RO.  A transcript of the hearing is associated with the record.  Notably, the Veteran acknowledged having received the notice letters sent in January 2011 and July 2011 pursuant to the Board's remand.  See hearing transcript, page 12. 

Additional evidence was received on the day of the Board hearing, which was accompanied by a waiver of the Veteran's right to its initial consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the evidence in the first instance in conjunction with the issue on appeal.  Treatment records located on the compact disc, which may have been associated with the record since the last SSOC, are duplicative of evidence already considered by the AOJ and do not require waiver.   

The Board notes that an individual, J.E., has submitted evidence and argument on the Veteran's behalf during the course of this claim/appeal.  The Veteran has even indicated that he wanted J.E. to represent him in the matter on appeal rather than VVA.  See August 2006 VA Form 21-4138.  However, as explained in the February 2011 letter, the Board does not accept the appointment of J.E. as the Veteran's representative because he is not recognized by VA as an accredited agent.  Instead, because the Veteran submitted a VA Form 21-22 appointing VVA as his representative in 2001, we advised the Veteran that we would continue to recognize VVA as his representative unless he told us otherwise.  The Veteran has not subsequently indicated that he does not want to be represented by VVA and the service organization actually represented the Veteran at the September 2011 hearing before the undersigned.  Therefore, VVA is the Veteran's properly appointed representative as reflected on the first page of this decision.



FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, Major Depressive Disorder (MDD), and Dysthymic Disorder by a VA examining psychologist or psychiatrist.     

2.  The Veteran is not shown to have combat service.

3.  There is clear and convincing evidence against finding that any of the Veteran's claimed stressor events allegedly involving fear of hostile military or terrorist activity occurred.  

4.  The record does not contain credible supporting evidence sufficient to corroborate the Veteran's claimed in-service stressor events.  

5.  The Veteran's assertion that he has experienced a continuity of psychiatric symptomatology (i.e., nightmares) since service is not credible.  

6.  The preponderance of the evidence weighs against finding that the Veteran has a current psychiatric disorder related to his period of active military service, to include any incident or event therein.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304(f) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Collectively, in notice letters sent in August 2001, April 2005, January 2011 and July 2011, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed acquired psychiatric disorder, to include PTSD, and described the types of information and evidence that he needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on his behalf in support of the claim.  

Additionally, Dingess notice requirements were adequately addressed in the March 2006 due-process letter, as well as the January 2011 and July 2011 notice letters.   

Thus, in consideration of the foregoing, the Board finds that the RO/AMC effectively satisfied the notice requirements with respect to the issue on appeal.  While there was a timing defect with respect to Dingess notice requirements, as well as receipt of notice for the broadened claim of an acquired psychiatric disorder, such was remedied by issuance of proper notice followed by readjudication of the claim.  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) and personnel records (SPRs) are of record.  Also, post-service treatment records identified as relevant to the claim have been submitted or obtained, to the extent possible, and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic file through the Virtual VA system.    

In June 2006, the Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran and ask him to specify which of his claimed stressors occurred in combat and which did not.  The AOJ was then to undertake any additional development necessary to verify any claimed stressors.  The Board instructed the AOJ to review the Veteran's record and make specific findings as to whether the Veteran engaged in combat while serving on the USS Chicago, and whether the stressors reported by the Veteran in fact occurred.  The AOJ was to write a memorandum indicating which stressors occurred, and associate it with the Veteran's claims folder. 

The Board also instructed the AOJ to request treatment records from the Seattle VA Medical Center (VAMC) not already in the claims file from November 2001 forward. 

Finally, the Board instructed the AOJ to arrange for the Veteran to undergo a VA psychiatric examination to determine the existence and etiology of the Veteran's claimed psychiatric disorder.  A copy of the above-referenced memorandum was to be made available to the VA examiner.  After this examination, the AOJ was to readjudicate the Veteran's claim. 

The AOJ sent letters dated July 17, 2006 and December 13, 2006 to the Veteran requesting that the Veteran clarify which of his claimed stressors occurred in combat and which did not.  The AOJ then sent the Veteran's stressor statements to the Naval Historical Center, the Office of the Historian, Bureau of Medicine and Surgery, and the Naval Criminal Investigation Service for verification.  The responses are of record.  Additionally, the AOJ obtained the Veteran's service personnel file, National Archives and Records Administration Hostile Fire Records, and the Veteran's VA treatment records from the Seattle VAMC dated from November 2001.  Subsequently, the AOJ scheduled the Veteran for a VA psychiatric examination, which was administered in August 2008. 

Contrary to the instructions contained in the Board's June 2006 decision, the AOJ did not make specific findings as to whether the Veteran engaged in combat or whether the Veteran's stressors in fact occurred, nor did the AOJ create a memorandum outlining such findings and submit the same to the August 2008 VA examiner.  However, in this case, the AOJ's failure to provide the VA examiner with a memorandum outlining the Veteran's verified stressors amounts to nonprejudicial error because the Veteran specifically explained his claimed stressors directly to the VA examiner at the August 2008 examination.  Moreover, as will be discussed below, the VA examiner concluded that a positive relationship existed between the Veteran's diagnosed PTSD and his claimed in-service stressors.  Thus, the lack of a memorandum did not prejudice the Veteran.  Upon review, the Board notes that the examiner reviewed the claims folder and conducted interview and mental evaluation of the Veteran and rendered a medical diagnosis and medical opinion after consideration of such evidence.  The examination report is deemed adequate.  Thus, we find that there was substantial compliance with the Board's remand.   

The Veteran was also provided VA examinations in 1999 and 2002.

In January 2011, the Board instructed the AOJ to provide notice regarding the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and to schedule the Veteran for a Board hearing at the RO before a VLJ pursuant to his request.  

The record reveals that adequate VCAA notice was sent to the Veteran in January 2011 and July 2011.  Also, the Veteran was afforded with a Board hearing before the undersigned in September 2011.  Therefore, the AOJ has complied with the Board's prior remand.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  There has been substantial compliance with our prior remands with respect to the claim adjudicated herein, as discussed above.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.

II.  Service connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, the record had to show the following in order for service connection to be awarded for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in- service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran seeks entitlement to service-connected compensation benefits for an acquired psychiatric disorder, claimed as PTSD.  See hearing transcript, page 5.  He alleges that he suffers from PTSD due to several incidents that occurred during his naval service, to include his time aboard the guided missile cruiser, the USS Chicago.  

At the Board hearing, he alleged the following in-service stressor events: (1) being trapped in a room during a fire caused by a failed missile launch; (2) witnessing a badly injured pilot die; and (3) witnessing the murders of several patients at Balboa Naval Hospital while he was seeking treatment at the facility (referred to by the Veteran as the Slider Murders).  

Also, during the course of this claim/appeal, the Veteran has alleged other stressor events such as (4) being badly beaten by several other soldiers which resulted in being hospitalized; and (5) being aboard the USS Chicago while the ship sent and received enemy fire.  

As a preliminary matter, the Board notes that the Veteran has alleged combat service such that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is potentially applicable.  However, he is neither in receipt of any military citations clearly indicative of combat service nor otherwise shown through service records to have had combat service, as will be explained below.  

The Veteran's service personnel records confirm his service aboard the USS Chicago from November 1965 to July 1967.  See the Veteran's Enlisted Performance Record.  The USS Chicago's monthly ship log indicates that it was in the waters offshore Vietnam in 1966 and 1967.  However, neither the Veteran's service records nor the ship's log indicate any instances where the ship participated in combat operations while the Veteran was serving on board.  Pertinently, hostile fire records dated from October 1966 to April 1970 do not indicate any enemy fire upon the USS Chicago during the period.  

In addition, the Veteran did not receive any decorations or awards indicative of combat status.  See the Veteran's Navy DD-214.  The Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  Receipt of either medal is not determinative of actual participation in combat operations during active duty service.  The Vietnam Service Medal was awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973 in Vietnam, Thailand, Laos, or Cambodia or the airspace above in direct support of operations in Vietnam, and the Republic of Vietnam Campaign Medal was awarded to all service personnel within the cited theater.  

The Board also notes that the history logs in the Veteran's claims file show that four crew members of the USS Chicago did, in fact, receive specific combat decorations [see page 2 of Enclosure (2) of the 1966 USS Chicago logs].  These are individual awards and do not serve to suggest that the entire ship was in combat.  The Veteran himself was not one of the four named recipients. 

The Board further notes that the Veteran specifically told a VA social worker conducting a social and industrial history for PTSD in July 1991 that there were no traumatic incidents or combat situations that occurred during his time aboard the USS Chicago.  Also, the psychiatrist who conducted the special psychiatric examination for PTSD in July 1991 wrote that the Veteran did not describe any particularly traumatic experiences that happened while he was aboard the ship.  As these statements were made by the Veteran closer in time to his period of active military service (albeit approximately 24 after service), they are found to be significantly more credible and of greater probative value than the Veteran's subsequent assertions of combat service, which were made in connection with the current claim/appeal.      

Thus, because service records do not indicate combat service, and the Veteran himself is even shown to have denied having had combat service in July 1991, the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case.  

Nonetheless, because the Veteran has alleged fear of hostile military activity, the Board must also consider whether service connection for PTSD is warranted under the revised PTSD regulation, which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

In this regard, the Board recognizes that the Veteran was diagnosed with PTSD by the licensed clinical psychologist who conducted the August 2008 compensation and pension examination.  At that time, he reported that he was trapped in locker repair area #3 for approximately 20 to 30 minutes when a fire broke out in the area due to a failed missile launch while aboard the USS Chicago.  He stated that he feared for his life during that time.  He also reported a knee injury in 1965 for which he was hospitalized at Balboa Hospital and, during this hospitalization, a reported murderer called "a slider" was assaulting hospital patients.  He further reported that the USS Chicago was exposed to enemy fire while off the coast of North Vietnam.  

The examiner then noted that the Veteran did indeed report traumatic events which were life threatening.  The examiner identified the failed missile launch where the Veteran was in repair locker #3, which threatened his life and the life of others, and the loss of his wife in 2005 as the Veteran's most significant stressors.  The examiner then concluded that the Veteran's primary symptoms of PTSD, which met the DSM IV criteria, were more probable than not secondary on an equal and inseparable basis to the Veteran's reported in-service traumas while aboard the USS Chicago, as well as the loss of his wife in 2005.   

Thus, a VA psychologist has confirmed that the above claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  In this regard, it is notable that the claimed stressor event of the Veteran having witnessed a pilot die was not attributed to his diagnosis of PTSD.   

However, upon review of the evidentiary record, the Board notes not only that the Veteran has provided several inconsistent statements regarding the stressor events that allegedly occurred during service and purportedly involved fear of hostile military activity, but also that other evidence of record either directly contradicts or does not provide support for those accounts.  

Claimed stressors involving "hostile military activity"

At the 2011 Board hearing, the Veteran stated that he was trapped in a room during a fire aboard the USS Chicago after a failed missile launch and the incident was "horrifying".  See hearing transcript, page 9.  He gave a similar account to the August 2008 VA medical examiner.  Also, in October 1998, a VA mental health provider wrote that the Veteran reportedly was involved in a traumatic experience in service when a missile caught on fire aboard his ship and he was paralyzed due to fear at that time.   

However, when recounting the incident in November 2004, he stated that he felt guilty that he was very calm under pressure during the crisis and should have felt more panicked about it like some of the other men.  He stated that he felt abnormal because everyone in the compartment was panicking and yelling "We're gonna die."  The Veteran's statement that he felt calm under pressure and did not feel panicked like the other men certainly appears to contradict his hearing testimony before the undersigned (i.e., that the incident was horrifying) as well as his account of how he felt at the VA examination (i.e., feared for his life).  Indeed, the Veteran's November 2004 statement certainly does not suggest a "fear" of hostile military activity and clearly is in contradiction to the other statements discussed above.  

Furthermore, the USS Chicago monthly logs fail to document any instance of missile misfire or damage to the ship itself, or injury to its crewmembers during Exercise Gray Ghost in April 1966, or during any other instance of missile testing. Indeed, the only documented instance of fire aboard the USS Chicago was noted to occur on April 1, 1967 when an electrical fire broke out, which "was quickly contained and extinguished" with no personnel casualties.  See page 3 of Enclosure (2) of 1967 USS Chicago logs.  It is difficult to believe that a minor electrical fire would be documented in the official records yet a missile explosion with significant damage would not be documented. 

Also, it was determined by formal finding of a United States Armed Services Center for Unit Records Research (CURR) representative that "the stressor description is insufficient for submission to CURR for verification of the stressful event."  See an April 13, 2005 CURR Memorandum.  A subsequent memorandum specifically noted review of the USS Chicago's deck logs during the claimed period in which the Veteran claimed a missile misfire occurred [April 1966 - November 1966], and Internet research printouts of the history of the ship, which "fail to show any missile accidents . . . ." The memorandum concluded that it would be "useless to contact CURR as they would review the same ship deck logs that we have in the C file."  See an April 22, 2005 VA memorandum. 

Also, the evidentiary record does not show that the Veteran's ship was involved in sending or receiving enemy fire during the Veteran's period of service aboard the USS Chicago, as has been alleged by the Veteran.  While a Meritorious Unit Commendation was awarded to the USS Chicago (CG-11), it is noted that the USS Chicago pioneered the Navy Positive Identification and Radar Advisory Zone (PIRAZ) operations in the Gulf of Tonkin, drafting and issuing the first operations order for this innovative tactic during the period from June 1966 to December 1966, which was during the period that the Veteran was aboard the vessel.  There is no indication that the ship was exposed to enemy fire.  Indeed, it was not until October 1967, after the Veteran's period of active service, that the USS Chicago was noted to have significantly improved the anti-air warfare posture of the U.S. units in the Western Pacific through its long-range missile capability and development of advanced electronic surveillance techniques.       

It is also notable that the Veteran made absolutely no mention of being exposed to enemy fire while aboard the USS Chicago when providing testimony relevant to his appeal at the May 2003 DRO hearing.  He also acknowledged that he was unable to find any independent corroborative evidence to support his account of the claimed stressor involving the missile misfire.    

Moreover, and significantly, the Board again notes the Veteran specifically told a VA social worker conducting a social and industrial history for PTSD in July 1991 that there were no traumatic incidents or combat situations that occurred during his time aboard the USS Chicago.  Rather, he expressed anger over how others treated him during service and stated that he became "disillusioned" with the war.

Thus, the Veteran has provided several inconsistent accounts of the alleged in-service stressors involving fear of hostile military activity.  Those accounts are neither supported by any documentation pertaining to the USS Chicago obtained in connection with the appeal for the relevant period nor consistent with the Veteran's own statement in 1991 that there were no traumatic incidents or combat situations that occurred during his time aboard the USS Chicago.  For these reasons, we simply do not find the Veteran's account of having been involved in a fire resulting from a failed missile launch and receiving and sending enemy fire and responding to such events with fear and/or horror to be credible evidence.  Instead, the Board gives far greater probative value to the documentation on the USS Chicago and the statement made by the Veteran prior to his current (second) PTSD claim.  We further find this evidence to clearly and convincingly contradict the Veteran's lay account of the occurrence of the claimed stressors.  For these reasons, the Veteran's lay testimony alone does not satisfactorily establish the occurrence of the above claimed in-service stressors.  

Therefore, in consideration of the foregoing, we note that service connection for PTSD under the revised regulation liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor is not warranted.  Thus, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor event.  

From the discussion above, it is clear that the Veteran's claimed stressor events as it relates to his account of having been involved in a missile misfire and being exposed to enemy fire during his time aboard the USS Chicago is not supported by credible corroborative evidence.  There is clear and convincing evidence contrary to the Veteran's account of such events, as discussed above.     

Other stressors

The Board notes that the Veteran has also provided inconsistent accounts regarding the other claimed stressor events that have been linked to his current diagnosis of PTSD.

He alleges that he witnessed a badly injured pilot die.  An August 1998 VA treatment record shows his allegation that he was a medic and that he tried treating this pilot who then died.  His DD-214 shows that he was discharged as a seaman, serving as a Boatswain's Mate, and his personnel records show he also served as an electrician's mate (EM).  There is absolutely no corroboration that he was a medic.  In 1991, he reported that he had transferred to the medical division to study medical illustrations.

The Veteran reported at the August 2008 VA medical examination that he sustained a knee injury in 1965 for which he was hospitalized at Balboa Hospital and, during this hospitalization, a reported murderer called "a slider" was assaulting hospital patients.  

However, in a May 2003 typewritten statement from the Veteran, he wrote that he was admitted to the Balboa Naval Hospital in 1967 for surgery on his testicle that had been injured in a fight overseas, and it was during this hospitalization that he saw the "Slider Murderer" who caught him looking at him.  Thereafter, he reportedly was too afraid to sleep and had experienced nightmares ever since he saw the slider murderer.    

Again, after review of the evidentiary record in its totality, we do not find these accounts to be credible evidence.

There is not one mention of the Veteran having been beaten at any time during service.  No document in the Veteran's service treatment records or service personnel records indicates that the Veteran was beaten in service.  

Significantly, when the Veteran underwent surgical treatment for his left testicle in January 1967, a clinical record describing the history of the illness simply states that the Veteran had begun to have a dull aching pain in the left groin intermittently several years before and had noted increased swelling of the mass in the groin which went away when lying down.  The Veteran further stated that the pain bothered him when he was straining or doing heavy work.  The Veteran made absolutely no mention of having been beaten.  Also, it is observed that another January 1967 treatment note pertaining to the diagnosis of undescended left testes includes a section entitled "circumstance of accident, violence, or poisoning", which was left blank.  It is likely that there would have been some notation that the Veteran had been beaten at the time of his treatment of a left testicle problem, if the beating had indeed taken place.  

There is further no mention of the Veteran having sustained a right knee injury after being beaten in any STR despite the Veteran's assertion to the contrary at times during the course of this appeal.  At the August 2008 medical examination, the Veteran did not indicate that he had sustained knee injury due to being beaten and, instead, indicated that the injury was accidental.  Also, there is no mention of having been beating in STRs referencing the Veteran's right knee injury.    

Regarding the alleged murders at Balboa Naval Hospital, VA specifically contacted the Operational Archives Branch of the Naval Historical Center in an  attempt to verify any such incidents at the Balboa Naval Hospital in 1967.  In response, the head of the branch stated that her staff "reviewed the 1966, 1967 and 1968 Command History Reports from Naval Hospital San Diego and did not find any mention of a 'Slider Murder Incident', or any criminal incidents at the facility." See the July 3, 2007 letter from the Operational Archives Branch. 

The letter from the Operational Archives Branch recommended that VA contact the Office of the Historian, Bureau of Medicine and Surgery, and the Naval Criminal Investigation Service Headquarters (NCIS), which the VA did in two respective January 24, 2008 letters. The Bureau of Medicine and Surgery responded in May 2008, indicating that the information inquired was not the function of the organization and that they do not maintain the information requested.  See the May 12, 2008 Report of Contact.  Significantly, the NCIS responded in February 2008, specifically indicating that there was "no record of NCIS investigation" relating to the purported hospital murders.  See the February 19, 2008 response from NCIS.

Also, despite the Veteran's assertion that he has experienced nightmares since seeing the murderer one night during his hospital stay, the Veteran's treatment reports from January 23, 1967 to February 10, 1967 at the Balboa Naval Hospital for an orchiectomy show that the Veteran slept through each night with no complaints, and appeared to be in "good spirits."  See, e.g., the January 24, 1967 and January 30, 1967 Nursing Notes.  These reports are pertinently silent as to any complaints of anxiety, stress, or fear during the course of his hospital stay.  Furthermore, less than a year after separating from active service (i.e., on the U.S. Naval Reserves annual report of medical history dated in March 1968), the Veteran specifically denied having ever had or then having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The records contemporaneous to the Veteran's period of service are found to be far more credible and afforded more probative value than the assertions made in connection with his claim seeking compensation benefits.  

The Veteran has also submitted statements of a fellow service member, R.M. [It appears that both the Veteran and R.M. were using the Internet in attempts to find others who would back their stories.]  In a March 1999 e-mail, R.M. stated that he served aboard the USS Chicago from 1966 to 1968, was injured in an October 1966 on-board missile explosion, and was treated for his injuries at the Balboa Naval Hospital.  Additionally, R.M. also stated that he and the Veteran had recently discussed the presence of "shadows" at the Balboa Naval Hospital over the telephone.  Although no specific mention of any "Slider Murders" were discussed, R.M. did note that the Veteran asked whether he had seen anyone with "pillows," to which he responded "yes."  See a handwritten statement of R.M., pages 4 and 6. 

The statements of R.M. are no more credible than those of the Veteran himself.  Although R.M.'s descriptions of a missile misfire on the USS Chicago, and his vague reference to "shadows" at the Balboa Naval Hospital arguably mirror the Veteran's stressor statements noted above [despite inconsistent dates of occurrence], they are equally found to lack any credibility in light of the utterly negative official records to include the Veteran's STRs, and the Veteran's own inconsistent statements regarding the incident.   

Given the lack of credible evidence of the occurrence of the Veteran's claimed stressors in the Veteran's service treatment records, service personnel records, the USS Chicago logs and histories, and reports solicited from outside records archives to include the NCIS, the Board finds the Veteran's stressors, notwithstanding the statements of R.M., to be wholly unsupported by corroborative evidence. 

The Board acknowledges an April 2006 statement from the Veteran's sister to the effect that the Veteran was never the same after returning home from military service.  There are also other lay statements of record relating that the Veteran changed after service.  However, these statements are not probative of the Veteran's claim.  As discussed above, corroboration of claimed stressors is required, and the statements do not provide such corroboration. 

Therefore, because the official service documentation of record does not provide credible supporting evidence regarding the Veteran's claimed stressor events, and he himself has provided inconsistent accounts as it relates to the claimed stressors throughout the course of this claim/appeal after having previously denied having any traumatic incidents or combat exposure in 1991, the Board does not find his claimed stressor events to be supported by credible corroborative evidence.  Also, his account of having experienced a continuity of psychiatric symptomatology (i.e., nightmares) since service is not credible evidence and it is afforded no probative value.  The Board affords far greater probative weight to the Veteran's STRs showing that he slept soundly during his 1967 stay at Balboa Naval Hospital and his March 1968 denials of having experienced frequent trouble sleeping, frequent or terrifying nightmares, as well as other psychiatric symptomatology.  This evidence contemporaneous and/or close in time to the period of service is found to be far more credible.  (See also Veteran's contradictory statements in July 1991 on VA Form 21-2545 that many of his symptoms started after Vietnam and his dreams started in 1984.)      

Moreover, as it relates to the Veteran's currently diagnosed Major Depressive Disorder and Dysthymic Disorder (see August 2008 and March 2002 VA medical examination reports), the Board notes that service treatment records are completely devoid of any finding or treatment for anxiety or depression, or any psychiatric disability.  Further, as explained above, the Veteran denied all psychiatric symptomatology listed on the March 1968 report of medical history.    

The Board notes that service connection claims for acquired psychiatric disorders other than PTSD, such as depression or dysthymic disorder, are not governed by the provisions of 38 C.F.R. § 3.304(f).  Accordingly, corroboration of the Veteran's in-service stressors is not required to demonstrate the existence of an in-service injury.  For an in-service injury to be demonstrated, the general standard of review applies: that is, evidence of record in favor of the Veteran's claim must at least be in equipoise with the evidence opposed.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As noted above, the Veteran claims that his current mental disability is due to two events or injuries in service, namely the alleged USS Chicago missile misfire, and the "Slider murder incidents" at the Balboa Naval Hospital.  Additionally, the Veteran's representative has asserted the Veteran was severely beaten, resulting in damage to his reproductive organs. 

The Veteran, as well as service member R.M., is competent to testify as to observable experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Accordingly, the Board does not reject these statements out of hand.  However, the Board finds that the probative value of these statements is strongly outweighed by the Veteran's negative service treatment records, to include his Balboa Naval Hospital records [indicating no evidence of a beating], negative service personnel records, the USS Chicago monthly logs and histories [indicating no missile misfire], and the NCIS report [indicating no investigation of any Balboa Naval Hospital murders].  All of these matters have been discussed in detail above.  The Board finds that the Veteran's statements to the contrary, and those of R.M., are not credible. 

Moreover, the Veteran did not make any mention of any in-service physical and mental trauma until 1999, more than three decades after his separation from active duty service.  See the Veteran's February 1999 statement.  In July 1991, the Veteran underwent a VA mental examination in which the examiner specifically noted that the Veteran "didn't describe any particularly traumatic experiences that happened while he was aboard ship [the USS Chicago.]"  Additionally, the Veteran mentioned no account of the "Slider murders" or in-service beatings.  See the July 15, 1991 VA examiner's report, pages 1 and 3.  Significantly, four days earlier, the Veteran provided a social and industrial history for PTSD and specifically stated that there were no traumatic incidents or combat situations from his time aboard the USS Chicago.  He similarly made no mention of any of his claimed stressor events at that time.     

Finally, both the March 2002 and August 2008 VA examiners respectively relate their diagnoses of dysthymic disorder and MDD to the Veteran's nonservice-connected PTSD, and not to the Veteran's military service or to either of the Veteran's service-connected disabilities [residuals of knee injury and an undescended left testicle].  See the March 2002 VA examiner's report, page 4; see also the August 2008 VA examiner's report, page 4.  Also, as explained above, the Veteran's assertion of a continuity of psychiatric symptomatology since service is not credible.  Further, not one of the Veteran's stressor events has been sufficiently corroborated by credible supporting evidence as explained above.  For these reasons, the Board finds that a preponderance of the evidence weighs against the claim and the appeal is denied.  
    
In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Because the preponderance of the evidence, however, is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


